                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DAJUAN BENSON, No. 122731,


                                Plaintiff,                       Case No. 2:19-cv-11135
                                                                 Hon. Sean F. Cox
v.

BRIAN L. MACKIE, ET. AL.,

                        Defendants.
___________________________________/

                OPINION AND ORDER SUMMARILY DISMISSING CASE

        Plaintiff DaJuan Benson, a pretrial detainee housed at the Washtenaw County Jail in Ann

Arbor, Michigan, recently filed a pro se civil rights complaint under 42 U.S.C. § 1983. Dkt. 1.

The defendant, Brian L. Mackie, is the Washtenaw County Prosecutor. Plaintiff also includes

unnamed Assistant Prosecuting Attorneys for Washtenaw County as John Doe defendants. In his

complaint, plaintiff alleges that the defendants violated his Fourteenth Amendment rights by

failing to comply with state court rules related to the presentation of lab report evidence. Plaintiff

seeks relief “at the Court’s discretion.” Id. at 8.

                                             I. Legal Standard

        Under the Prison Litigation Reform Act of 1996, a federal district court must screen and

dismiss an indigent prisoner’s complaint if the allegations are frivolous, malicious, fail to state a

claim for which relief can be granted, or seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; 42 U.S.C. § 1997e(c)(1); Flanory v. Bonn,

604 F.3d 249, 252 (6th Cir. 2010). “A case is frivolous if it lacks an arguable basis either in law

or in fact.” Beach v. Ohio, 79 F. App’x 754, 756 (6th Cir. 2003) (citing Neitzke v. Williams, 490


                                                      1
U.S. 319, 325 (1989)). “A complaint is subject to dismissal for failure to state a claim if the

allegations, taken as true, show the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S.

199, 215 (2007).

       When deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must

“construe the complaint in the light most favorable to the plaintiff and accept all allegations as

true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plausible claim need not

contain “detailed factual allegations,” but it must contain more than “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007).

       A pro se complaint is entitled to a liberal construction and “must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                                           II. Discussion

       Plaintiff asserts that the Washtenaw County Prosecutor and his Assistants are violating

his Fourteenth Amendment rights by violating state court rules related to the presentation and

use of laboratory technician reports in his state criminal proceeding. For the reasons stated

below, the claim cannot go forward.

       First, as public prosecutors the defendants are entitled to absolute immunity for their

actions in prosecuting a criminal action against plaintiff. Absolute immunity protects from suits

brought under § 1983. Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010); Grant v.

Hollenbach, 870 F.2d 1135, 1136 n.1 (6th Cir. 1989). The Supreme Court embraces a functional


                                                 2
approach to determining whether a prosecutor is entitled to absolute immunity. Kalina v.

Fletcher, 522 U.S. 118, 127 (1997); Burns v. Reed, 500 U.S. 478, 486 (1991). Under a functional

analysis, a prosecutor is absolutely immune when performing the traditional functions of an

advocate. Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir. 2003). For instance, a prosecutor is

absolutely immune for the initiation and pursuit of a criminal prosecution. Imbler v. Pachtman,

424 U.S. 409, 431 (1976); Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). In contrast, a

prosecutor is not entitled to immunity for investigatory or administrative functions that are

normally performed by a detective or police officer. Buckley v. Fitzsimmons, 509 U.S. 259, 273,

276-78 (1993). Here, plaintiff alleges only that defendants violated court rules related to the use

of lab reports at his criminal proceeding. They are entitled to absolute immunity for that conduct,

even if it violated state evidentiary law. See Koubriti, 593 F.3d at 467 (noting that prosecutorial

immunity “‘extend[s] to the knowing use of false testimony before the grand jury and at trial.’”

(quoting Burns, 500 U.S. at 484)). Plaintiff has not alleged any conduct by defendants that would

fall outside the scope of prosecutorial immunity.

       Next, any request to have the Court dismiss the criminal charges against him is a

challenge to his physical confinement. Any claim challenging his physical confinement must be

brought as a habeas corpus petition, which first requires exhaustion of available state law

remedies. See Dotson v. Wilkinson, 329 F.3d 463, 466 (6th Cir. 2003) (citing Preiser v.

Rodriguez, 411 U.S. 475, 499 n.14, 500 (1973)). In addition, federal courts should not interfere

in active state criminal prosecutions, absent extraordinary circumstances. Devlin v. Kalm, 594

F.3d 893, 894 (6th Cir. 2010) (citing New Orleans Pub. Serv., Inc. v. Council of New Orleans,

491 U.S. 350, 364 (1989)). Extraordinary circumstances do not exist here, because the issues can




                                                3
be raised and resolved in state court. Instead, the proper course of action is for the federal court

to refrain from entertaining the action.

                                           III. Conclusion

       For the reasons stated above, Plaintiff’s allegations fail to state a plausible claim for

relief. Accordingly, the Court DISMISSES the complaint. Dkt. 1.

       IT IS SO ORDERED.


Dated: May 21, 2019                                   s/ Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                 4
